DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification
2.     	The specification is objected to for the following:
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto, Kazuhisa (US 2014/0233047 A1).
	As in independent Claim 1, Kishimoto teaches a multi-function peripheral comprising a touch panel monitor including a display panel and a touch panel overlaid on the display panel (fig. 1, pars.  48, 64-65, an image forming apparatus 10 (i.e., multi-function peripheral) includes an operation panel comprising a display unit and a touch panel unit), 


 	As in Claim 2, Kishimoto teaches all the limitations of Claim 1. Kishimoto does not teach that an overlay image is generated by scaling the touch image in accordance with a resolution of the original image, and the overlay image is superimposed on the original image (par. 129, a size of the touch input (e.g., the text in handwriting) entered by the user that can be adjusted to fit into an area of the image).  

 	As in independent Claim 6, Kishimoto teaches a processing method of a multi-function peripheral, the multi-function peripheral including a touch panel monitor including a display panel and a touch panel overlaid on the display panel (fig. 1, pars.  48, 64-65, an image forming apparatus 10 (i.e., multi-function peripheral) includes an operation panel comprising a display unit and a touch panel unit 34),
 the processing method comprising: 

monitoring touch input to the touch panel (see at least figs. 3-6, pars. 64-65, the apparatus can detect touch input on the touch panel); 
generating a touch image based on touch input when the touch input to the touch panel is detected (see at least figs. 3-6, 11, pars. 64-65, 75-77, the apparatus can generate/display the touch input (e.g., text in handwriting) when a user enters a text on the touch panel; further see pars. 106, 118); and 
generating a new image by superimposing an overlay image corresponding to the touch image on the original image (see at least figs. 3-6, 11, pars. 75-77, 106, 118, the user’s entered/inputted handwritten text can be added/overlaid into the image; further see 64-65).  

 	As in Claim 8, Kishimoto teaches all the limitations of Claim 6. Kishimoto teaches generating the original image by scanning an original document (pars. 58, 64-65, a scanned/copied image can be displayed on the display/touch panel).  

 	As in Claim 9, Kishimoto teaches all the limitations of Claim 6. Kishimoto further teaches printing the new image (at least pars. 65, 70, 74, the image forming apparatus 10 (i.e., multi-function peripheral) has a print function to print an image or a document).

 	As in Claim 10, Kishimoto teaches all the limitations of Claim 6. Kishimoto further teaches faxing the new image to a designated destination (pars.53, 60, the image forming apparatus 10 (i.e., multi-function peripheral) has a facsimile function to fax an image or a document).


4. 	Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsumi et al. (JP 2017091560 A, published on May, 25, 2017).
	As in independent Claim 5, Atsumi teaches a multi-function peripheral comprising a touch panel monitor including a display panel and a touch panel overlaid on the display panel (figs. 1-3, at least pars. 25, 28, 30   an image forming apparatus (e.g., a MFP (multi function peripherals) 100) includes a display section 51 comprising a liquid crystal display element (LCD) a touch panel), 
 	wherein, in a stamp mode, when touch input to the touch panel is detected in a RM-70442US12 state where an intermediate image corresponding to an original image is displayed on the display panel, a new image is generated by superimposing a stamp image on a portion corresponding to the touch input of the original image (see at least figs. 4 and 7-9, pars. 37, 40-47, a scanned/read image can be displayed in a preview screen of the display/touch panel. With a selection of stamp buttons, a user may add stamps which can be added into the image to generate a new image (e.g., an image by superimposing the stamps on the preview image).

 	As in independent Claim 7, Atsumi teaches a processing method of a multi-function peripheral, the multi-function peripheral including a touch panel monitor including a display panel and a touch panel overlaid on the display panel (figs. 1-3, at least pars. 25, 28, 30   an image forming apparatus (e.g., a MFP (multi function peripherals) 100) includes a display section 51 comprising a liquid crystal display element (LCD) a touch panel), 
the processing method comprising: 
displaying, on the display panel, an intermediate image corresponding to an original image (see at least figs. 4 and 7-9, pars. 37, 40-47, a scanned/read image can be displayed in a preview screen of the display/touch panel); 
monitoring touch input to the touch panel (at least pars. 12, 28, the apparatus can detect touch input to the touch panel); and 
 	generating a new image by superimposing a stamp image at a position based on touch input when the touch input to the touch panel is detected (see at least figs. 4 and 7-9, pars. 37, 40-47, with a selection of stamp buttons, a user may add stamps which can be added into the image to generate a new image (e.g., an image by superimposing the stamps on the preview image).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

5. 	Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto, Kazuhisa (US 2014/0233047 A1) in view of Atsumi et al. (JP 2017091560 A, published on May, 25, 2017).
 	As in Claim 3, Kishimoto teaches all the limitations of Claim 1. Kishimoto does not teach that in a stamp mode, when touch input to the touch panel is detected in the state where the intermediate image is displayed on the display panel, a new image is generated by superimposing a stamp image on a portion corresponding to the touch input of the original image.  
 	However, in the same field of the invention, Atsumi teaches that in a stamp mode, when touch input to the touch panel is detected in the state where the intermediate image is displayed on the display panel, a new image is generated by superimposing a stamp image on a portion corresponding to the touch input of the original image (see at least figs. 4 and 7-9, pars. 37, 40-47, a scanned/read image can be displayed in a preview screen of the display/touch panel. With a selection of stamp buttons, a user may add stamps which can be added into the image to generate a new image (e.g., an image by superimposing the stamps on the preview image).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the text entered in handwriting into the scanned image taught by Kishimoto with the displaying of the stamp into the preview image (e.g., scanned image) taught by Atsumi to display the stamp into the preview image when the MFP displays the text entered in handwriting into the scanned image. The motivation or suggestion would be to provide a way to add 

 	As in Claim 4, Kishimoto teaches all the limitations of Claim 1. Kishimoto does not teach that a magnification at time of displaying the intermediate image on the display panel can be changed.
 	However, in the same field of the invention, Atsumi teaches that a magnification at time of displaying the intermediate image on the display panel can be changed (figs. 4, 6-9, pars. 22, 44-47, with a selection of image manipulation button, the preview image and stamp can be enlarged or reduced; further see pars. 63-76,).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the text entered in handwriting into the scanned image taught by Kishimoto with the manipulating of the image with the enlarging operation taught by Atsumi to manipulate the image with the enlarging operation when the MFP displays the text entered in handwriting into the scanned image. The motivation or suggestion would be to display the enlarged preview image that allows the user to easily view the image in detail.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144